Citation Nr: 0511000	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-12 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 13, 1993, 
for the award of a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from November 1944 to 
November 1945 and from January 1947 to March 1966, when he 
retired.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In January 2004, the Board remanded the veteran's claim to 
the RO to comply with his request to testify at a hearing 
before a Veterans Law Judge.  The veteran was scheduled for a 
Travel Board hearing at the RO in June 2004 but, in a May 
2004 signed statement, he cancelled that hearing and did not 
request that the hearing be rescheduled.  The Board believes 
all due process requirements were met with regard to his 
hearing request.

The Board notes that, in his December 2001 written statement, 
construed by the RO as a claim for an effective date earlier 
than May 13, 1993, for the award of a TDIU, the veteran said 
that in an October 2, 1998 statement, he "also claimed that 
the VA during the period February 1, 1992-July 31, 1997 had 
retained $19260 worth of compensation without any 
explanation".  He said he had followed up with written and 
oral statements but received no response to date.  It does 
not appear that the RO has yet responded to the veteran's 
query, and the matter is thus referred to the RO for 
appropriate clarification and response to the veteran.
 
Finally, the Board notes that, since May 2004, when the RO 
issued a supplemental statement of the case (SSOC) on his 
claim, the veteran submitted additional VA and non-VA medical 
records, dated from 2001 to 2003.  During that time, the 
veteran had a pending claim for entitlement to special 
monthly compensation based on aid and attendance or 
housebound status, which was denied by the RO in an 
unappealed September 2004 rating decision that considered 
most of this evidence.  



FINDINGS OF FACT

1.	An October 1968 Board decision denied ratings in excess 
of 20 percent for the veteran's service-connected 
duodenal ulcer and back disabilities, a rating in excess 
of 10 percent for chronic sinusitis, and a compensable 
rating for a deviated septum.

2.	An August 1981 decision of the Board denied the 
veteran's claim for a TDIU.

3.	A February 1988 Board decision denied the veteran's 
claim for ratings in excess of 20 percent for discogenic 
disease, 10 percent for a right knee disability and for 
chronic pansinusitis, and compensable evaluations for 
duodenal ulcer disease, a deviated nasal septum, and 
otitis externa.

4.	The veteran's combined service-connected disability 
rating was established at 70 percent effective from 
January 9, 1992.

5.	The veteran submitted an informal claim for a TDIU on 
May 13, 1993, and submitted a formal claim for that 
benefit on April 11, 1994.

6.	In an April 1997 rating decision, the RO awarded a TDIU, 
effective from April 11, 1994, and the veteran appealed 
to the Board.

7.	In a March 2000 decision, the Board granted the veteran 
an earlier effective date of May 13, 1993, for the award 
of a TDIU.  The veteran did not appeal that decision to 
the U.S. Court of Appeals for Veterans Claims.

8.	On December 13, 2001, the RO received the veteran's 
written statement construed as a new claim for an 
effective date in 1972 for the award of his TDIU.

9.	It is not factually ascertainable that the veteran was 
totally unemployable due to service-connected 
disabilities prior to May 13, 1993.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 13, 1993, 
for the award of a total rating based upon individual 
unemployability due to service-connected disabilities have 
not been meet.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence of record reflects that, in April 1966, the 
veteran filed an original claim for VA compensation benefits.  
Upon review of the pertinent medical evidence, in an August 
1966 rating decision, the RO granted service connection for 
duodenal ulcer disease, evaluated as 20 percent disabling; 
sinusitis, and a lumbar spine disability described as 
fibromyositis, lumbar paravertebral muscles and herniated 
nucleus pulposus of the lumbar spine, each evaluated as 10 
percent disabling; and a deviated nasal septum, right 
inguinal hernia, bilateral otitis externa, tuberculoma of the 
right upper lobe, and a mortar fragment wound of the third 
finger of the left hand, all evaluated as zero percent 
disabling (noncompensable).  The veteran's combined 
disability rating was 40 percent, effective from April 1, 
1966.  

In May 1967, the veteran submitted a notice of disagreement 
(NOD) as to the RO's rating action and, in July 1967, a 
statement of the case (SOC) was issued.  In his August 1967 
substantive appeal, the veteran said his condition was such 
that he was unable to work.  He reported that he was unable 
to drive a truck and could not stand for a long period due to 
his service-connected back disability.  In November 1967, the 
veteran testified at a personal hearing at the RO.  He said 
he had not worked in the last year, and was supporting his 
family with a small military pension.  

In January 1968, the veteran underwent VA examination.  Upon 
review of these medical findings, in an April 1968 rating 
decision, the RO amended the August 1966 rating and awarded a 
20 percent disability evaluation for the veteran's service-
connected back disability, effective from May 17, 1967.  His 
combined disability evaluation was then 40 percent, effective 
from April 1, 1966.

In an October 1968 decision, the Board denied ratings in 
excess of 20 percent for the veteran's service-connected 
duodenal ulcer and back disability, a rating in excess of 10 
percent for chronic sinusitis, and a compensable rating for 
the deviated nasal septum.

Thereafter, in an unappealed August 1975 rating decision, the 
RO denied increased ratings for the veteran's service-
connected ulcer and back disabilities.  The RO reached this 
conclusion upon review of VA outpatient records dated in 1974 
and 1975.  In August 1975, the veteran filed his NOD as to 
the RO's action and, in September 1975, underwent VA 
examination.

In December 1976, the veteran filed an income-net worth 
statement (VA Form 21-527) on which he said he had been self-
employed, and last worked in October 1974.  He said he was 
unable to work due to a nervous stomach and right leg and 
back disabilities.

Upon review of VA outpatient records and a February 1976 VA 
examination report, in April 1976, the RO confirmed and 
continued the existing disability evaluations and found that 
the veteran's service-connected conditions did not preclude 
his engaging in some kind of gainful employment.  The RO also 
denied the veteran's claim for service connection for a right 
knee disorder.  In May 1976, the veteran submitted his NOD as 
to the denial of service connection for a right knee 
disorder.  

A November 1976 rating decision confirmed and continued the 
assigned disability ratings.  In October 1977, the RO 
received the veteran's claim for an increased rating for his 
service-connected back disorder.  In April and November 1978, 
the RO confirmed and continued the assigned disability 
ratings.  In January 1979, the veteran submitted an NOD as to 
the assigned ratings and the RO's conclusion that he was not 
rendered unemployable by his disabilities.  He submitted 
three private medical statements in support of his claim, 
including a January 1978 written statement from J.B.M.T., 
M.D., who diagnosed low back syndrome, degenerative joint 
disease of the hip and spine joints, brachial plexus injury 
due to degenerative joint disease of the hip and spine, 
herniated nucleus pulposus, and spinal bifida occulta.  Dr. 
T. said that, because of the permanent and progressive 
character of the veteran's disorders, he had permanent and 
total disability for normal duties.

In May 1979, the RO provided the veteran with an SOC, and the 
veteran submitted additional medical evidence, including a 
May 1978 statement from J.J.F.R., M.D., to the effect that 
the veteran was totally disabled due to the diagnosed 
disorders noted above.  In July 1979, the RO received the 
veteran's substantive appeal.

In a November 1980 decision, the Board granted the veteran's 
claim for service connection for a right knee disability and 
remanded his claim for a TDIU.  In a March 1981 rating 
decision, the RO implemented the Board's decision and awarded 
a 10 percent disability evaluation for the service-connected 
right knee disability, effective from December 1975, and a 20 
percent evaluation, effective from February 1981.  The 
veteran's combined disability evaluation was 50 percent 
effective from December 10, 1975.

In an August 1981 decision, the Board denied the veteran's 
claim for a TDIU.

Thereafter, in an unappealed July 1982 rating decision, the 
RO denied the veteran's claims for increased ratings for his 
back, right knee, ulcer, and sinus disabilities, and his 
claim for a TDIU.

In May 1983, the veteran submitted a new claim for a TDIU, 
which was denied by the RO in a February 1984 rating 
decision.  In April 1984, the veteran submitted an NOD which 
addressed the matter of a TDIU.  He also submitted an October 
1982 medical report from J.R.H., M.D., who diagnosed cervical 
and lumbar radiculopathy, cervical and lumbar discogenic 
disease, fibromyositis-cervical and dorsolumbar, bilateral 
carpal tunnel syndrome, spondyloarthritis of the vertebral 
column, migraine, capsulitis of the right shoulder, and 
depressive neurosis.  The physician said the veteran was 
unfit to perform any remunerative work in industry.  In 
September 1984, the RO provided the veteran with an SOC that 
included the issue of a TDIU.  The veteran's October 1984 
substantive appeal did not address the matter of entitlement 
to a TDIU.

As noted in the Board's March 1986 decision, the veteran had 
limited his substantive appeal, and had not included the 
matter of a TDIU in his appeal of the February 1984 rating 
decision, thus rendering that determination final.

Thereafter, a February 1988 Board decision denied the 
veteran's claims for increasing ratings for discogenic 
disease (above 20 percent), a right knee disability and 
pansinusitis (above 10 percent for each disability) and 
compensable ratings for duodenal ulcer disease, a deviated 
nasal septum, and otitis externa.

In January 1992, the RO received the veteran's claim for 
increased ratings for his service-connected spinal disc, 
right knee, inguinal hernia, sinus, and nose disabilities.  
Upon review of VA outpatient records, dated in 1990 and 1991, 
and findings of a March 1992 VA examination, in a March 1993 
rating decision, the RO granted a 10 percent evaluation for 
his ulcer disability, effective from January 9, 1992.  The 
combined disability rating was 40 percent from September 1, 
1985, and 50 percent from January 9, 1992.

In an NOD received by the RO on May 13, 1993, the veteran 
said his service-connected intervertebral disc condition 
rendered him incapable of doing any type of work.

In April 1994, the RO received the veteran's formal claim for 
a TDIU (VA Form 21-8940) on which he indicated that he had 
last worked in 1975, at which time he asserted he became too 
disabled to work.  It was noted that the veteran was 72 years 
old, had completed four years of high school education, and 
had special training as a refrigerator technician.  He stated 
that his discogenic disease and other disabilities of which 
the VA was aware rendered him incapable of any gainful 
employment.

In a March 1996 rating decision, the RO granted a 40 percent 
disability evaluation for paravertebral fibromysitis, with 
discogenic disease at L4-L5 and with bilateral radiculopathy, 
effective from January 9, 1992.  The veteran's combined 
disability evaluation was 60 percent, effective from January 
9, 1992.

In June 1996, the veteran submitted a new VA From 21-8940 
and, in a June 1996 rating decision the RO denied the 
veteran's claim for a TDIU.  The veteran perfected an appeal 
as to the RO's denial.  He submitted additional medical 
evidence in support of his claim, including an August 1996 
medical report from Dr. J.J.F.R., who said that, from a 
musculo-skeletal view, the veteran was totally and 
permanently disabled.

In an April 1997 rating decision, the RO awarded a 60 percent 
evaluation for the veteran's service-connected back 
disability, effective from January 9, 1992.  His combined 
disability evaluation was 70 percent, effective from January 
9, 1992, and the RO also awarded a TDIU, effective from April 
11, 1994.

In an August 1997 written statement, the veteran objected to 
the effective date of the TDIU claim and argued that a more 
appropriate date was in 1972 or before.  In support of his 
contentions, he pointed to medical statements from Drs. R.R. 
(dated in January 1972), J.B.M (dated in January 1978), M.S. 
and J.F.R. (dated in March 1978), and J. R.H. (dated in 
October 1982).  The veteran perfected his appeal as to the 
matter of an effective date earlier than April 11, 1994, for 
the award of a TDIU.

In a decision of March 2000, the Board granted an effective 
date of May 13, 1993, for the TDIU award.  The Board held 
that the veteran's May 13, 1993, NOD could reasonably be 
considered as an informal claim of entitlement to a TDIU, and 
that he had subsequently filed a formal claim in April 1994.  
The veteran was advised of his right to file an appeal of the 
Board's decision with the United States Court of Appeals for 
Veterans Claims.  He did not appeal to the Court.

In December 2001, the RO received the veteran's written 
statement in which he appeared to again raise a claim for an 
effective date in 1972 for his TDIU.  

Subsequently, the veteran submitted VA and private medical 
records dated from 2001 to 2003.
II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In January 2002, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed July 2002 SOC and by an SSOC 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the appellant's claim, and that the 
SOC and SSOC issued by the RO clarified what evidence would 
be required to establish an effective date earlier than May 
13, 1993 for the award of his TDIU.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Furthermore, the May 2004 SSOC contains the new 
reasonable doubt and duty-to-assist regulations codified at 
38 C.F.R. §§ 3.102 and 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

The veteran essentially contends that he became unable to 
secure or follow substantially gainful employment in 1972. 

In the present case, the record reflects that, in an August 
1981 decision, the Board denied the veteran's claim for a 
TDIU.  Thereafter, in an unappealed July 1982 rating 
decision, the RO denied the claim for a TDIU.  In February 
1984, the RO again denied the veteran's claim for a TDIU, and 
the veteran appealed the RO's determination.  A September 
1984 SOC included the TDIU issue but, as noted in the Board's 
March 1986 decision, the veteran then limited his substantive 
appeal, and did not include the TDIU issue in his appeal of 
the February 1984 rating.  As a result, the decision denying 
TDIU became final.  In February 1988, the Board denied the 
veteran's claim for increased ratings for his service-
connected back, right knee, ulcer, sinusitis, deviated 
septum, and otitis externa disabilities.

In January 1992, the RO received the veteran's claim for an 
increased rating for his service-connected disabilities and, 
in March 1993, the RO awarded an increased rating for his 
ulcer disability.  The veteran submitted a timely NOD in May 
1993 in which he said his back disability rendered him 
incapable of any kind of work.

In April 1994, the RO received the veteran's formal claim for 
a TDIU.

Ultimately, in April 1997, the RO awarded a 60 percent 
evaluation for the veteran's service-connected back 
disability, effective from January 9, 1992.  The veteran's 
combined disability evaluation was 70 percent, effective from 
January 9, 1992.  A TDIU was also awarded at that time, 
effective from April 11, 1994.  The veteran perfected his 
appeal as to the effective date of the award of his TDIU, and 
argued that the more appropriate date was in 1972 or 1974.

As duscussed above, in the March 2000 decision, the Board 
granted an effective date of May 13, 1994, for the award of 
the TDIU.  The analysis therein involved consideration of the 
veteran's ability or inability to gain or retain employment 
as part of the criteria considered.  The Board then found as 
a matter of fact that the veteran had filed an informal claim 
for a TDIU on May 13, 1994.  

The veteran did not appeal the Board's March 2000 decision to 
the Court of Appeals, and hence the decision of the Board 
became final.  Final Board decisions, including decisions as 
to the degree of disability, will be accepted as correct in 
the absence of clear and unmistakable error.  See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

Thus, while the Board must carefully consider all the 
evidence in the file, it is precluded from reaching beyond a 
final Board decision to assign an effective date earlier than 
May 13, 1993, for the award of a TDIU based upon evidence 
that was of record at the time the Board decision was issued.  
See Hazan v. Gober, 10 Vet. App. 511 (1997).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

Despite the history of the appellant's claim for a TDIU 
leading to the instant decision, it is evident that this 
appeal as to the effective date assignable for his TDIU rests 
on two separate, relatively simple determinations.  See 38 
C.F.R. § 3.400(o)(1), (2).  First, there needs to be a 
finding as to the date on which the appellant initiated his 
TDIU claim by formal or informal claim.  Second, there needs 
to be a finding regarding on what date the appellant's 
entitlement to a TDIU arose, that is, at what point in time 
did his service-connected disabilities, alone, render him 
unable to secure or follow a substantially gainful 
occupation?  See 38 U.S.C.A. §§ 5110, 5111(b); 38 C.F.R. §§ 
3.151, 3.400(o), 4.15, 4.16.

The veteran seeks an effective date earlier than May 13, 
1993, for the award of a TDIU, and argues that the proper 
date for the award should be in 1972, when he argues that he 
was rendered unemployable by his disabilities.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  The RO received the veteran's current 
formal claim for TDIU on April 11, 1994.  As with a schedular 
rating, the Board may look to the evidence regarding his 
service-connected disabilities dated during the one-year 
period prior to his claim, to determine whether it was 
"ascertainable that an increase in disability had 
occurred."  38 C.F.R. § 3.400(o)(2).

The regulatory scheme for TDIU provides that VA will grant a 
total disability rating for compensation purposes based upon 
individual unemployability when the medical evidence shows 
that the veteran is precluded from obtaining or maintaining 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
determining whether the veteran is entitled to TDIU, neither 
his non-service-connected disabilities nor his age may be 
considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

The VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include both objective and 
subjective standards.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (Dec. 27, 1991).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantially gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991). Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet. App. 342 (2000).

As noted above, a claim for TDIU is, in essence, a claim for 
an increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).

The date of VA medical reports may be used to establish the 
effective date of entitlement to an increased rating in a 
case where service connection is already established.  See 38 
C.F.R. § 3.157(b)(1) (2004).  Although any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA "may be considered an informal claim," 
pursuant to 38 C.F.R. § 3.155(a), even an informal claim for 
VA benefits "must identify the benefit sought."  Brannon v. 
West, 12 Vet. App. 32, 35 (1998).

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
veteran submitted evidence of a medical disability and made a 
claim for the highest rating possible, and had also submitted 
evidence of unemployability.  The U.S. Court of Appeals for 
the Federal Circuit held that the submitted evidence had 
sufficiently identified the benefit sought under 38 C.F.R. § 
3.155(a) and that VA was obliged to treat the evidence of 
unemployability as a claim for a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  Id. at 1384.

In this case, as noted above, the veteran's claim for a TIDU 
that was received by the RO in 1979 was denied in an August 
1981 Board decision.  His subsequent claims for TDIU were 
denied by the RO in unappealed rating decisions in July 1982 
and February 1984.

In its April 1997 rating decision, the RO awarded a 60 
percent disability rating for the veteran's service-connected 
lumbar spine disability, effective from January 9, 1992.  His 
combined disability rating was then 70 percent.  The RO 
awarded a TDIU, effective from April 11, 1994. 

As explained above, in its March 2000 decision, the Board 
concluded that an effective date of May 13, 1993, was 
warranted for the award of a TDIU.  In reaching this 
decision, the Board considered the evidence of record and 
concluded that an NOD filed by the veteran on May 13, 1993 
(in which he argued that his service-connected back 
disability rendered him "incapable of any type of work"), 
should be considered to have been an informal claim for a 
TDIU.  After that grant of an earlier effective date by the 
Board, the veteran did not appeal the Board's decision to the 
Court of Appeals for Veterans Claims, so that decision was 
final.

The Board finds it is not factually ascertainable that the 
veteran was unemployable because of his service-connected 
disabilities in the year prior to the RO's receipt of the 
informal TDIU claim on May 13, 1993.  See 38 C.F.R. § 
3.400(o)(2).  In essence, a review of all the evidence 
indicates the veteran may indeed have been unemployable for 
many years prior to May 13, 1993, but does not establish that 
within that one-year period he underwent an increased in 
disability factually demonstrating on a specific date within 
that year he was unemployable because of his service-
connected disabilities.  See Hazan v. Gober, 10 Vet. App. 520 
(veteran is collaterally estopped from relitigating the same 
issue based upon the same evidence, albeit for a different 
purpose).  Here, it appears that the veteran evidently seeks 
to have the same issue, an earlier effective date assigned 
for his TIDU, readjudicated, based upon the same evidence 
previously considered by the Board in its March 2000 
decision.  Therefore, there is no basis in VA law by which an 
earlier effective date may be awarded.

There is little doubt that the veteran believes that he was 
totally disabled since 1972. However, the issue before the 
Board is whether he was unemployable due solely to his then 
service-connected disabilities.  See Blackburn v. Brown, 4 
Vet. App. 395, 398 (1993) (entitlement to a TDIU must be 
established solely on the basis of impairment arising from 
service-connected disorders).

The Board finds that the objective evidence of record 
preponderates, under the law, against a finding that an 
effective date earlier than May 13, 1993, is warranted for 
the award of a TDIU.  As noted, while the veteran first met 
the requisite disability rating in January 1992, the medical 
evidence of record did not reflect that he was unable to work 
solely due to service-connected disabilities, nor had he 
filed a claim for that benefit.  It was not until the May 13, 
1993 NOD, that the veteran raised the matter of his 
unemployability due to his service-connected disabilities, 
and not until April 1, 1994, that he submitted a formal claim 
for a TDIU (which was granted by the RO in April 1997, 
effective from April 11, 1994). 

However, in the March 2000 decision, the Board found that the 
veteran's May 13, 1993, NOD should be construed as an 
informal claim for a TDIU and that was the proper effective 
date for the award.  This was based upon a thorough review of 
the evidence, including the veteran's statements and the 
objective medical evidence of record.  The Board now 
considers this evidence, the previous Board decision, and the 
veteran's recent written statements and evidence submitted 
since that decision, in support of his claim, in accordance 
with Hazan, supra.  The evidence, in aggregate, simply does 
not establish that the veteran was totally unemployable as a 
result of his service-connected disabilities prior to May 13, 
1993.  Rather, the totality of the evidence demonstrates that 
he had other non-service-connected disabilities, including 
cervical disorders, depressive neurosis, and carpal tunnel 
syndrome, that affected his ability to work.

The Board has carefully considered the veteran's statements 
submitted in support of his most recent claim for an earlier 
effective date for the award of a TDIU.  Although the 
veteran's statements are probative of his symptomatology and 
his earnings and efforts to find work, they are not competent 
or credible evidence of his level of disability or his actual 
ability to work as related to his service-connected 
disabilities.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  The veteran, on his own, lacks the 
medical expertise to establish his unemployability due to his 
service-connected disabilities.

Accordingly, the Board finds that there is no factual basis 
upon which to assign an effective date earlier than May 13, 
1993, for the award of a TDIU.  In light of the Board's March 
2000 unappealed decision, and Hazan v. Gober, supra, the 
Board is of the opinion that the objective evidence of record 
does not reflect that the veteran was unable to obtain and 
retain gainful employment as a result of his service-
connected disabilities prior to that date.  In reaching this 
determination, the Board has carefully considered all the 
evidence of record including (1) evidence received subsequent 
to the March 2000 prior final Board decision that awarded the 
May 13, 1993, effective date for the TDIU; and (2) the 
evidence considered that might, in light of evidence not 
previously of record at the time of the prior, final 
decision, constitute sufficient evidence of unemployability 
due to service-connected disabilities within one year prior 
to the May 13, 1993, informal claim for TDIU.  

Neither the veteran nor his accredited representative has 
produced such evidence, or identified any evidence not yet 
obtained that would show that it was factually ascertainable 
that the veteran became entitled to a TDIU at any time within 
the one-year preceding his May 13, 1993 TDIU informal claim, 
or any time prior to that date.  Therefore, the Board 
concludes that the veteran is not entitled to an effective 
date earlier than May 13, 1993, for the award of a TDIU.


ORDER

An effective date earlier than May 13, 1993, for the award of 
a TDIU is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


